Citation Nr: 1501494	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-40 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected disability. 

2. Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disability.

3. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD) and posttraumatic stress disorder (PTSD), and to include as secondary to service-connected disability. 

4. Entitlement to service connection for hypertension (claimed as high blood pressure).

5. Entitlement to service connection for hypercholesterolemia.

6. Entitlement to service connection for bilateral knee osteoarthritis.

7. Entitlement to service connection for bilateral upper extremity radiculopathy.

8. Entitlement to service connection for bilateral lower extremity radiculopathy.

9. Entitlement to service connection for bilateral upper extremity neuropathy.

10. Entitlement to service connection for bilateral lower extremity neuropathy.

11. Entitlement to service connection for a cervical spine disability.

12. Entitlement to an initial compensable rating for bilateral pes planus prior to May 5, 2011. 

13. Entitlement to a rating in excess of 30 percent for bilateral pes planus since May 5, 2011. 

14. Entitlement to separate compensable ratings for bilateral plantar fasciitis and bilateral tarsal tunnel syndrome.

15. Entitlement to a total rating based upon individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1974 to July 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2009 and July 2012 rating decisions issued by the RO.

In light of a September 2009 medical statement that appears to suggest that the Veteran may have an acquired psychiatric disorder secondary to physical effects of his service-connected disability, that issue has been recharacterized on the title page to include the secondary service connection theory of entitlement. 

The Board points out that during the course of the appeal a higher rating was granted for the Veteran's bilateral pes planus. Because higher ratings for this disability are assignable during the relevant time period and the Veteran is presumed to seek the maximum available benefit, the issue remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral ankle disability, lumbar spine disability, an acquired psychiatric disorder, hypertension (claimed as high blood pressure), hypercholesterolemia, bilateral knee osteoarthritis, bilateral upper extremity radiculopathy, bilateral lower extremity radiculopathy, bilateral upper extremity neuropathy, bilateral lower extremity neuropathy, a cervical spine disability; entitlement to a rating in excess of 30 percent for bilateral pes planus since April 17, 2008; entitlement to separate compensable ratings for bilateral plantar fasciitis and bilateral tarsal tunnel syndrome; and, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to May 5, 2011, the Veteran's bilateral pes planus was equivalent to severe acquired bilateral flatfoot. 


CONCLUSION OF LAW

The criteria for a 30 percent rating for bilateral pes planus, effective April 17, 2008, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a including Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting a 30 percent disability rating for bilateral pes planus back to the effective date of the grant of entitlement to service connection for that disability and remanding for consideration of a rating in excess of 30 percent. As this decision is not denying any benefit sought by the Veteran, discussion of VA's duties to notify and assist is not necessary at this juncture.  

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). Here the disability has not significantly changed and a uniform evaluation is warranted.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The ratings for the Veteran's bilateral pes planus have been assigned pursuant to Diagnostic Code 5276. See 38 C.F.R. § 4.71a. A noncompensable rating is assigned for mild pes planus with symptoms relieved by built-up shoe or arch support. A 10 percent rating is warranted for moderate pes planus with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral. Severe pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants the assignment of a 20 percent rating if unilateral and 30 percent rating if bilateral. Pronounced pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances warrants the assignment of a 30 percent rating if unilateral and 50 percent rating if bilateral.


Analysis

In the appealed March 2009 rating decision, the RO granted service connection for bilateral pes planus and assigned a noncompensable rating effective on April 17, 2008, the date the Veteran's claim was received. In an October 2011 rating decision, the RO increased the rating for the bilateral pes planus to 30 percent effective on May 5, 2011. 

September 2008 and July 2010 VA podiatry notes reflect the Veteran's complaint of bilateral foot pain. In pertinent part, he demonstrated paresthesia at the bilateral plantar aspect in a glove pattern. The assessment, in pertinent part, was plantar fasciitis. The podiatrist documented that orthopedic shoes were ordered for the Veteran.

A January 2011 VA podiatry note documents that the Veteran could not stand or walk normally during prolonged periods. Objectively, there was bilateral ankle subluxation and pronation stance with radiation to legs, knees and lower back pain upon direct range of motion. The assessment, in pertinent part, was pronated feet.

The May 2011 report of VA examination for the feet documents the Veteran's complaint of pain, heat, redness, stiffness, fatigability, weakness and lack of endurance in the feet. The pain was located in the heel and along the longitudinal arch of the feet; heat was located in the plantar area of the feet; and, redness was located along the longitudinal arch of the feet. He experienced the stiffness, weakness and lack of endurance all over his feet and he experienced fatigability in the plantar aspect of his feet. Although he was able to walk more than a quarter of a mile, he was unable to walk a whole mile. Further, he was unable to stand for more than a few minutes. He used corrective shoes for his bilateral pes planus.

Objective examination showed painful motion, tenderness and abnormal weight bearing. There was objective evidence of pain with dorsiflexion and plantar flexion at the longitudinal arch. There was objective evidence of tenderness along the longitudinal arch and heel (and in the Achilles tendon of the left foot). He demonstrated inward bowing and 15 degrees of heel valgus with weight bearing that was correctable with manipulation. However, pain was elicited on manipulation. The location of the weight-bearing line was medial to the great toe. He had mild pronation in the left foot and moderate pronation in the right foot. There was no midfoot malalignment, muscle atrophy or other foot deformity. His gait was slow, antalgic and he used a one point cane.

Nerve conduction studies showed evidence of bilateral tarsal tunnel syndrome. X-ray findings showed minute marginal osteophyte formation at the first metatarsophalangeal joint and a tiny plantar calcaneal spur. His bilateral foot disability had a mild to moderate effect on most of the Veteran's activities of daily living.

Here, the Board finds that the medical and lay evidence reflects that the Veteran's bilateral pes planus warrants increase to 30 percent rating prior to May 5, 2011, and throughout the appeal period. The Board finds that there is no clear indication that the level of severity of the Veteran's bilateral pes planus significantly changed during the course of his appeal. Essentially, the Board is not convinced that the Veteran became worse on the day of his VA examination as he voiced complaints similar to those at the examination prior to the examination. Therefore, the Board concludes that the Veteran's bilateral pes planus has most nearly approximated severe acquired flatfoot and his bilateral foot disability warrants a 30 percent rating throughout the appeal period. To this extent, the Veteran's claim is granted.

The issue of entitlement to a rating in excess of 30 percent for the bilateral pes planus, since April 17, 2008, is addressed in the remand below. As such, discussion of extra-schedular rating is not appropriate at this time.  See 38 C.F.R. § 3.321(b) (2014).  


ORDER

A 30 percent rating is granted for bilateral pes planus, effective April 17, 2008, subject to controlling regulations governing the payment of monetary awards.


REMAND

Regarding his claim for service connection for a bilateral ankle disability, the Board notes that the record shows that the Veteran had pain with dorsiflexion and plantarflexion associated with his foot disability. Given that the anatomical location of the pain and the fact that the Veteran has a service-connected foot disability, as well as the suggestion that a current ankle disability is related to service (see September 15, 2009 medical statement from Dra. Ortiz), the Board finds that VA examination is warranted to address likely etiology of any claimed bilateral ankle disability (i.e., whether he has current bilateral ankle disability that onset due to disease or injury incurred in service or was otherwise the result of or aggravated by a service-connected disability). See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Veteran was afforded mental health and lumbar spine examinations, however, neither examiner offered an opinion as to the etiology of the diagnosed disorders. As such, the opinions are inadequate and further examination is warranted on remand. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate). With regard to the Veteran's claim for a lumbar spine disability, the physician opined that the lumbar spine disability did not preclude the Veteran from any job participation (gainful employment) but did not address the etiology of the disability. Regarding the acquired psychiatric disorder, the examiner offered a diagnosis and opinion regarding social and occupational impairment but did not offer an opinion regarding etiology or review the claims file. In this regard, a September 2009 statement from a private examiner indicates that the Veteran suffered racial discrimination and emotional and verbal abuse during service causing him to have a depressed mood, and, although the opinion is somewhat confusing, also appears to indicate that the Veteran may have depression that is being aggravated by his physical situation.  

With respect to his claims for service connection for hypertension (claimed as high blood pressure), hypercholesterolemia, bilateral knee osteoarthritis, bilateral upper extremity radiculopathy, bilateral lower extremity radiculopathy, bilateral upper extremity neuropathy, bilateral lower extremity neuropathy, and a cervical spine disability, the Board notes that in August 2012 the Veteran submitted correspondence expressing disagreement with the July 2012 rating decision that denied these claims for service connection. To date, however, the RO has not issued a statement of the case regarding these particular issues in response to the Veteran's notice of disagreement. Therefore, remand is necessary to cure this defect. See Manlincon v. West, 12 Vet. App. 238 (1999). The RO should return these claims to the Board only if the Veteran perfects his appeal in a timely manner. 

Pertaining to the Veteran's claim for an initial rating in excess of 30 percent for bilateral pes planus since April 17, 2008, the Board notes that in the October 2011 rating decision the RO in effect grants service connection for bilateral tarsal tunnel syndrome and bilateral plantar fasciitis secondary to the bilateral pes planus. The RO then explained that granting service connection for separate feet disorders would violate the rule against pyramiding and rated the bilateral tarsal tunnel syndrome and bilateral plantar fasciitis with the bilateral pes planus (30 percent).

The Board notes that all disabilities, including those arising from a single disease entity are to be rated separately, unless the conditions constitute the same disability or same manifestation. Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2014). Here, however, there is uncertainty as to whether the symptomatology associated with bilateral plantar fasciitis and bilateral tarsal tunnel syndrome are duplicative or overlapping of symptomatology associated with the bilateral pes planus. Before the Board makes a determination on this issue a medical opinion should be obtained to assess the Veteran's orthopedic and neurologic problems associated with this disability. 

Finally, the claim for a TDIU is inextricably intertwined with the claims. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Accordingly, action on the claim for a TDIU must be delayed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case addressing the issues of entitlement to service connection for hypertension (claimed as high blood pressure), hypercholesterolemia, bilateral knee osteoarthritis, bilateral upper extremity radiculopathy, bilateral lower extremity radiculopathy, bilateral upper extremity neuropathy, bilateral lower extremity neuropathy, and a cervical spine disability. The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto. These issues should only be returned to the Board if the Veteran perfects his appeal.

2. Schedule the Veteran for a VA examination to evaluate his complaints of a bilateral ankle disability. The claims file should be made available to the examiner for review. All indicated tests and studies should be performed and clinical findings should be reported in detail. After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to the following:

(a) Whether it is at least as likely as not (50 percent probability or better) that bilateral ankle disability had its clinical onset during service or was due to an event or incident of the Veteran's period of active service.

(b) Whether it is at least as likely as not that any bilateral ankle disability was caused by the service-connected bilateral pes planus.

(c) Whether it is at least as likely as not that any bilateral ankle disability was aggravated by (permanently worsened) the service-connected bilateral pes planus.  

If aggravation of the bilateral ankle disability by service-connected disability is shown, the examiner should objectively quantify the degree of aggravation beyond the level of impairment had no aggravation occurred.  

3. Schedule the Veteran for a VA examination to evaluate his complaints of a lumbar spine disability. The claims file should be made available to the examiner for review. All indicated tests and studies should be performed and clinical findings should be reported in detail. After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to the following:

(a) Whether it is at least as likely as not (50 percent probability or better) that any lumbar spine disability had its clinical onset during service or was due to an event or incident of the Veteran's period of active service.

(b) Whether it is at least as likely as not that any lumbar spine disability was caused by the service-connected bilateral pes planus.

(c) Whether it is at least as likely as not that any lumbar spine disability was aggravated by (permanently worsened) the service-connected bilateral pes planus.  

If aggravation of the lumbar spine disability by service-connected disability is shown, the examiner should objectively quantify the degree of aggravation beyond the level of impairment had no aggravation occurred.  

4. Schedule the Veteran for a VA mental health examination. The claims file should be made available to the examiner for review. All indicated tests and studies should be performed and clinical findings should be reported in detail. After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to the following:

(a) Whether it is at least as likely as not (50 percent probability or better) that any acquired psychiatric disorder had its clinical onset during service or was due to an event or incident of the Veteran's period of active service.

(b) Whether it is at least as likely as not that any acquired psychiatric disorder was caused by the physical effects of his service-connected bilateral pes planus.

(c) Whether it is at least as likely as not that any acquired psychiatric disorder was aggravated by (permanently worsened) the physical effects of his service-connected bilateral pes planus. 

(d) If PTSD is diagnosed, the examiner should clearly explain all stressors contributing to that diagnosis.

If aggravation of an acquired psychiatric disorder by service-connected disability is shown, the examiner should objectively quantify the degree of aggravation beyond the level of impairment had no aggravation occurred.

5. Schedule the Veteran for an appropriate VA examination to assess the nature and severity of the bilateral tarsal tunnel syndrome, bilateral plantar fasciitis and bilateral pes planus. The claims file should be made available to and reviewed by the examiner and all clinical findings should be reported in detail. 

All indicated tests and studies should be accomplished, and the reports of any such testing or studies should be associated with the claims file. After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to the following:

(a) Does the Veteran suffer from any neurological impairment of his feet, to include tarsal tunnel syndrome? 

(b) If yes, identify the nerves impaired (e.g., tibial, popliteal, etc.), and the effects attributable to the nerve impairment (e.g., foot pain, burning, tingling, sensory loss, etc.).

 (c) Does any nerve impairment equate to or result in complete paralysis? If not, identify whether the functional loss attributable to any nerve impairment is best described as mild, moderate, moderately severe, or severe. 

(d) Is the tarsal tunnel syndrome a separate and distinct disability from that of pes planus? If yes, is the symptomatology associated with the Veteran's tarsal tunnel syndrome duplicative or overlapping of symptomatology associated with his pes planus? If possible, please separate out all symptomatology clearly attributable to each disorder.

(e) Is plantar fasciitis a separate and distinct disability from that of pes planus? If yes, is the symptomatology associated with the Veteran's plantar fasciitis duplicative or overlapping of symptomatology associated with his pes planus? If possible, please separate out all symptomatology clearly attributable to each disorder.

6. After completing all indicated development, the AOJ should readjudicate the claims for entitlement to service connection for a bilateral ankle disability, a lumbar spine disability, and an acquired psychiatric disorder; separate compensable ratings for bilateral plantar fasciitis and bilateral tarsal tunnel syndrome; an initial rating in excess of 30 percent for bilateral pes planus (since April 17, 2008); and a TDIU in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


